Citation Nr: 1521918	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service connected back disability.   

2.  Entitlement to service connection for fibromyalgia, to include as secondary to PTSD.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1996 to April 1999 and from April 2000 to January 2004.  The Veteran had service from August 2006 to March 2007 but was discharged under other than honorable conditions.    

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified at a hearing before the Board in July 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and her occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a neck disability, to include as secondary to her service connected back disability.  However, prior to making a determination on the merits, the Board has determined that a remand is necessary.  

The Veteran underwent a VA examination for her neck in June 2013.  However, the Board has found this examination to be inadequate.  First, the RO did not request a direct service connection opinion, even though the Veteran has made several statements that her neck disability began in service.  Secondly, the examiner's opinion regarding secondary service connection and aggravation contains two contradictions.  As a result, the Board is remanding for another opinion.  

The Veteran has also asserted entitlement to service connection for fibromyalgia, to include as secondary to her service connected PTSD.  Specifically, the Veteran contends that she had numerous complaints in service of fibromyalgia symptomatology, to include knee and leg pain; pelvic pain during menstrual periods; back, neck and shoulder pain; dry eyes; chronic fatigue; dizziness and anxiety.  However, the Veteran has not been provided an examination to determine the etiology of such disability.  As a result, the Board is remanding for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current neck disability.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran suffers from a neck disability.  The examiner should then address the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent) that such disorder is etiologically related (incurred in, caused or aggravated by) to the Veteran's active military service?  The examiner should specifically comment on the in-service accident wherein the Veteran injured her lower back when she hit a Humvee engine.  The examiner should also consider the Veteran's contentions that she injured her neck in 2002 when she fell down and injured her right shoulder.  

b.  Is it at least as likely as not (probability of at least 50 percent) that such disorder is proximately due to (caused by) her service connected back disability? 

c.  Is it at least as likely as not (probability of at least 50 percent) that such neck disability is aggravated by (chronically worsened beyond normal progression) her service connected back disability?  

The examiner is requested to provide a complete rationale for any opinion expressed.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her currently diagnosed fibromyalgia.  The claims file should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible. 

The examiner is advised that the Veteran contends that she incurred fibromyalgia during active service.  The examiner also is advised that the Veteran alternatively contends that her service-connected PTSD caused or aggravated (permanently worsened) her fibromyalgia.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to provide an opinion to the following: 

a.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that fibromyalgia, if diagnosed, is related to active service or any incident of service?

b.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) her fibromyalgia, if present?  

The examiner is requested to provide a complete rationale for any opinion expressed.  

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



